Citation Nr: 1222704	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to restoration of a 100 percent rating for the service-connected residuals of prostate cancer. 

2. Entitlement to a compensable rating for the residuals of prostate cancer. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reduced from 100 to 0 percent       the evaluation for service-connected prostate cancer, effective September 1, 2006. The Veteran appealed therefrom. 

Through its May 2008 Statement of the Case (SOC), the RO characterized the issue as a claim for an increased (compensable) disability rating for prostate cancer, not as a reduction in rating claim per se. The Veteran perfected an appeal by a timely filed July 2008 VA Form 9. In light of the RO's characterization of the issue, the Veteran's representative by a May 2012 written brief presentation advanced both the reduction in rating, and increased rating claims. The Board considers this an accurate assessment of the issues presented.

In addition, through January 2012 correspondence the Veteran indicated that he had been required to quit his job due to abdominal pain, as a residual of radiation therapy for prostate cancer. Under applicable law, this raises an informal claim for entitlement to a TDIU. See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability,          VA must consider entitlement to a TDIU). Moreover, the Veteran has identified        the residuals of prostate cancer as the disability underlying his unemployability,                so the TDIU claim is inextricably intertwined with the increased rating issue that         is already before the Board. Hence, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki,            22 Vet. App. 447 (2009). 

In its May 2012 written brief presentation the Veteran's representative refers to a prior September 2009 RO rating decision that denied service connection for AL amyloidosis, and contends that this issue "falls under the larger picture of [the Veteran's] prostate cancer residuals, and is therefore inextricably intertwined with the current appeal before the Board." To begin with, the issue of service connection for AL amyloidosis was never directly appealed to the Board. That claim is the subject of a now final September 2009 RO rating decision; and any attempt to revisit the claim must be in the form of a petition to reopen based upon receipt of new and material evidence. See 38 C.F.R.         § 3.156(a) (2011). However, such petition to reopen is not deemed inextricably intertwined with the current appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). There is no indication given the generally known pathology, symptoms and etiology of AL amyloidosis that the condition has anything to do with residuals of prostate cancer, nor has evidence been submitted to this effect. Accordingly, the Board refers the petition to reopen service connection for AL amyloidosis to the RO, but does not find that the timing or precedence of a decision on the petition to reopen is determinative or material to the outcome of the current appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of this case is warranted. While the Board regrets          the additional delay that will result, further development is necessary to supplement the record.

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling. Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of             38 C.F.R. § 3.105(e). If there has been no local recurrence or metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or        renal dysfunction, whichever is predominant.

Through a June 2006 rating decision, the RO has reduced from 100 to 0 percent (noncompensable) the evaluation for service-connected residuals of prostate cancer, effective September 1, 2006. 

Considering the evidence then before the RO, there were clearly tangible findings  in support of the reduction, at least at that particular time period.  

After the Veteran underwent a radical prostatectomy in October 2004, private physicians' records from Dr. J.K.B. dated from January 2005 reflect that since the procedure the Veteran was in a bit of discomfort but was "settling down with time." It was noted that bladder control was excellent. Force of stream was excellent. There was residual capacity for erectile functioning. In terms of cancer,                     the Veteran's prostate specific antigen (PSA) level was undetectable. Thus far,     the Veteran was showing no evidence of cancer recurrence and was doing well.

A VA Compensation and Pension examination was completed in January 2006, during which the Veteran denied any urinary frequency or significant incontinence. He reported having some retained capacity for erectile functioning. PSA levels meanwhile had fluctuated between 0.01 immediately after the surgery, and as         high as 0.5. The Veteran stated that he had not been told by his physician that the cancer had recurred. The Veteran also denied other significant symptoms. Following a physical exam, the assessment was history of prostate cancer, currently in remission; and erectile dysfunction secondary to prostate cancer. According to the VA examiner, although the PSA was elevated compared to the levels obtained immediately after surgery, the levels did not indicate a recurrence of his prostate cancer. He also had no evidence of recurrence on CT scans. 

Since then, however, new evidence has come to light following the reduction in rating action. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). The August 2007 correspondence from Dr. J.K.B. observed the previously noted fluctuation in PSA levels post-surgery. According to the physician, the slightly elevated PSA could imply that there was residual prostate cancer, but at this level and after discussing the various options available, particularly since the Veteran had once had testicular cancer with radiation therapy, his options were limited to watchful waiting or hormonal therapy. As a result of this, it was decided that the Veteran's PSA would be monitored to see if it was going to continue to rise. Aside from this, the physician noted a side effect of mild stress incontinence, which was occasional. 

The Board has no more recent clinical data available to it as to the Veteran's PSA levels. Given the August 2007 physician's observation that higher PSA levels sometimes correspond to residual prostate cancer, the Board considers it imperative that the Veteran undergo a new VA medical examination to ensure that he has fully recovered from the original onset of prostate cancer. Again, as the applicable rating criteria found at Diagnostic Code 7528 points out, whether there is any current pathology (and potential sign of metastasis in applicable cases) is crucial to determining the appropriate disability evaluation. 

Should the VA examination ordered confirm that prostate cancer is in full remission, the examination will still have the benefit of determining what is the current level of severity of prostate cancer residuals. The requested VA examination will afford the opportunity to investigate some of the Veteran's more detailed complaints articulated in a 2006 lay statement, addressing problems such as significant stress incontinence, pronounced abdominal pain, soreness in the prostate region and periodic involuntary leakage of stool, all of which he maintains is attributable to the prostatectomy procedure. Moreover, this will likewise provide the basis upon which to thoroughly adjudicate the Veteran's additional current claim for increased rating for residuals of prostate cancer. 

As a further development measure, the Veteran should be contacted in regard to obtaining any more recent records of treatment from Dr. J.K.B. for prostate cancer residuals. See 38 C.F.R. § 3.159(c)(1) (2011) (pertaining to records requests from non-Federal sources).

Furthermore, there is the outstanding procedural matter of ensuring that the Veteran has been afforded proper notice of the issues on appeal. To this extent,                      the May 2008 Statement of the Case referenced only a claim for an increased rating for the residuals of prostate cancer. The actual appeal encompasses both the increased rating claim, and the claim for a restoration of a 100 percent rating. This procedural error is nonetheless amenable to correction on remand through issuance of a more comprehensive Supplemental Statement of the Case (SSOC) that properly addresses both pending issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Prior to further consideration of the claim for a TDIU, the RO/AMC should send the Veteran a VCAA letter in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2011), and all other applicable legal precedent.

2. Then send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.

3. The RO/AMC should contact the Veteran and request authorization to obtain treatment records from Dr. J.K.B. in Columbus, Ohio, dated since August 2007, and obtain such records based on the information provided.               Then associate all records received with the claims folder. Provided the RO/AMC determines that such records           do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and his representative of this fact in accordance with the procedures specified at 38 C.F.R. § 3.159(e).

4. The RO/AMC should schedule the Veteran for a VA examination with a urologist to determine the severity of his service-connected residuals of prostate cancer.              The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.        All indicated tests and studies should be performed,           to include a PSA test, and all findings should be set forth in detail. 

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected residuals of prostate cancer, in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Codes 7528. The examiner should first conclusively determine whether the Veteran currently manifests any local recurrence or metastasis of the original prostate cancer. The examiner should further provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria -- including but not limited to the nature and extent of any urinary incontinence, pronounced abdominal pain, soreness in the prostate region and any periodic involuntary leakage of stool.

The VA examiner is further requested to provide an opinion regarding whether as a result of the Veteran's residuals of prostate cancer, including his reported severe abdominal pain status-post radiation therapy, he is rendered incapable of securing and maintaining substantially gainful employment. 

5. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

6. Thereafter, the RO/AMC should readjudicate the claims on appeal, including the matter of a TDIU, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration. It is essential that an SSOC, provided it is issued, properly indicates the appellate issues in dispute as twofold:            (1) that for an increased rating for residuals of prostate cancer; and (2) that  for a restoration of a 100 percent rating for the same. In other words, all the pertinent laws and regulations should be cited and properly analyzed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

